Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Page 3, Para. [0007], Lines 8-9, Correct wording of “electrical communication with to the power coupling”.
Page 7, Para. [0023], Line 13, Change “power form” to –power from–.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  “comprises on or more outlets” should be “comprises one or more outlets”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "power equipment" in lines 1 and 7 of the claim. It is unclear whether or not the “power equipment” referenced in line 7 is the same or different .  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "power equipment" in line 2 of the claim. It is unclear whether or not the “power equipment” referenced in line 2 is the same or different “power equipment” referenced in line 1 and/or line 7 of claim 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation "the equipment" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 8 recites the limitation "the controller" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Once the antecedent issues are corrected in claim 2 (see 112(b) rejection above), claim 6 which depends on claim 2 will be identical to claim 2, thus not further limiting the subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs).
Regarding Claim 1, Young teaches a transport trailer (Young, Fig. 1, Element 14; Para. [0018], Lines 13-24) for supplying electrical power to power equipment during transport (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20. Where “when not in use” implies anytime the equipment is on the trailer which would include during transport as well as when stopped as long as the trailer is electrically connected to the vehicle.), the transport trailer comprising a power coupling for receiving power from a vehicle towing the transport trailer (Young, Fig. 1, Element 15, 22 and 36; Para. [0018], Lines 13-16, “trailer hitched to the vehicle”), and a conduit for transmitting the power from the power coupling to a power charging arrangement (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from 
Barrios, however, teaches transmitting the power from the power coupling to a wireless power charging arrangement, the wireless power charging arrangement used to charge an on-board battery of equipment (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
The combined teaching of references Young and Barrios discloses the claimed invention as stated above, but does not explicitly teach the details of the inductive charging components.
Kurs, however, teaches transmitting the power from the power coupling to a wireless power charging arrangement, the wireless power charging arrangement comprising a power transmitting pad (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], “rubber mat”) compatible with 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Regarding Claim 2, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches supplies power to power equipment during the transport of the equipment while residing on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches wherein the power capture resonator supplies power to power equipment on the transport trailer (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21), and Kurs teaches the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 6, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claims 2/1.  Furthermore, Young teaches supplies power to the power equipment during the transport of the power equipment while residing on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches wherein the power capture resonator supplies power to the power equipment on the transport trailer (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21), and Kurs teaches the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”). 

Regarding Claim 7, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches wherein a controller controls an amount and a duration of power transmitted to the power equipment by the wireless power charging arrangement (Kurs, Fig. 90, Element 9010; Para. [0768], Lines 6-19, and Para. [0542], “mowers” “landscaping vehicles”). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 8, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claims 6/2/1.  Furthermore, Kurs teaches wherein the controller is coupled to an operator interface, wherein a user inputs one or more parameters based upon the power equipment being transported, the at least one parameter altering at least one of the power amount of power duration to the wireless power charging arrangement (Kurs, Para. [0785], Lines 10-13). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional user charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 9, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches wherein the power equipment comprises an electrically powered lawn mower (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0018], Lines 16-18). 
Regarding Claim 10, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches comprising a floor panel, wherein the power transmitting pad is mounted on the floor panel 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 11, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches comprising a floor panel, wherein the power transmitting pad is integrated into a rubber mat comprised on the floor panel (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of 
Regarding Claim 12, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Kurs teaches wherein the power transmitting pad is vertically spaced from the power capture resonator, wherein the power equipment is mounted upon the power capture resonator (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer, and although the spacing is not explicitly taught, it would have been obvious to a person having ordinary skill in the art.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 13, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches wherein the power equipment is mounted upon and charged by the power charging arrangement during the transport of the power equipment while residing on the transport trailer (Young, Fig. 1, 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
Regarding Claim 14, Young teaches a method of supplying electrical power to power equipment (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0018], Lines 16-18) positioned on a trailer (Young, Fig. 1, Element 14; Para. [0018], Lines 13-24) during transport (Young, Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20. Where “when not in use” implies anytime the equipment is on the trailer which would include during transport as well as when stopped as long as the trailer is electrically connected to the vehicle.), the method comprising the steps of providing a power coupling for receiving power from a vehicle towing a transport trailer (Young, Fig. 1, Element 15, 22 and 36; Para. [0018], Lines 13-16, “trailer hitched to the vehicle”), the power charging arrangement in electrical communication with the power coupling (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; 
Barrios, however, teaches a wireless power charging arrangement (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
The combined teaching of references Young and Barrios discloses the claimed invention as stated above, but does not explicitly teach the details of the inductive charging components.
Kurs, however, teaches configuring dimensions of a wireless power charging arrangement comprising a power transmitting pad (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], “rubber mat”) and a power capture resonator (Kurs, Figs. 79 and 80; Paras. [0695], Lines 1-5), the power transmitting pad compatible with the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”), to comport to an indicated specifications of an item of power equipment (Kurs, Para. [0695], Lines 6-9, “sized and configured for the appropriate power levels for each application”), and positioning the wireless 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 15, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Young teaches comprising configuring to charge an on-board battery of the power equipment during the transport of the power equipment while situated on the transport trailer (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20), and Barrios teaches comprising configuring the power capture resonator to charge an on-board battery of the power equipment while situated on the transport trailer (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21), and Kurs teaches the power capture resonator (Kurs, Fig. 80; Para. [0695], and Para. [0542], “mowers” “landscaping vehicles”). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 17, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Kurs teaches comprising providing a controller in electrical communication with the power supply and the wireless power charging arrangement, the controller configured to control an amount and duration of power transmitted to the power equipment by the wireless power charging arrangement (Kurs, Fig. 90, Element 9010; Para. [0768], Lines 6-19, and Para. [0542], “mowers” “landscaping vehicles”). 

Regarding Claim 18, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claims 17/14.  Furthermore, Kurs teaches further providing an operator interface in electrical communication with the controller, wherein a user inputs the amount of power to be provided to the power equipment based upon the power equipment being transported (Kurs, Para. [0785], Lines 10-13). 
And, it would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the details of how the charging is controlled, Young would inherently incorporate some type of conventional user charging controller commonly understood in the art.  The control of charging taught by Kurs, for wirelessly charging equipment, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young. 
Regarding Claim 19, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Kurs teaches the providing the wireless power charging arrangement on a floor panel (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer.) comprising vertically spacing the power transmitting pad from the power capture resonator, wherein the power equipment is adjacent to the power capture resonator during transport (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], Where the floor in this case is the floor of the trailer, and the vehicle is the lawn mower driven over the mat when driven onto the trailer, and although the spacing is not explicitly taught, it would have been obvious to a person having ordinary skill in the art.). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs) as applied to claim 1 above, and further in view of Casteel U.S. PGPub 2014/0285005 A1 (hereinafter Casteel).
Regarding Claim 3, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 1.  Furthermore, Young teaches wherein said conduit further comprises a first conduit and a second conduit (Young, Fig. 1, Elements 24 and 28; Para. [0019]), the first and second conduits coupled to an inverter for converting the power (Young, Fig. 1, Element 19; Para. [0019], Lines 15-18) supplied from a vehicle during transporting of the trailer (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), from a first power standard to a second power standard (Young, Para. [0019], Lines 15-18, “direct current” to “alternating current’, but does not explicitly teach the term inverter.
Casteel, however, teaches the first and second conduits coupled to an inverter for converting the power during transporting of the trailer from a first power standard to a second power standard (Casteel, Fig. 6, Element 52; Paras. [0036] and [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the term inverter, Young would inherently incorporate some type of conventional power converter commonly understood in the art.  The power converter/inverter taught by Casteel, for converting the power from DC to AC, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose 
Regarding Claim 4, The combined teaching of references Young, Barrios, Kurs and Casteel discloses the claimed invention as stated above in claims 3/1.  Furthermore, Casteel teaches wherein said first power standard is 12VDC (Casteel, Para. [0036]) and said second power standard is 120VAC (Casteel, Para. [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the value of the voltages other than to state low voltage and high voltage circuits in and out of the converters, Young would inherently incorporate some type of conventional power conversion voltages commonly understood in the art.  The power converter/inverter taught by Casteel, for converting the power from DC voltage ranges to AC voltage ranges, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Casteel, to provide the charging power of Young. 
Regarding Claim 5, The combined teaching of references Young, Barrios, Kurs and Casteel discloses the claimed invention as stated above in claims 3/1.  Furthermore, Young teaches one or more outlets (Young, Para. [0019], Lines 20-22), and Casteel teaches wherein the power charging arrangement comprises on or more outlets, wherein the invertor provides power to the outlets via a third conduit (Casteel, Para. [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the term inverter and how it would be provided to charge the lawn equipment, Young would inherently incorporate some type of conventional power outlets .
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs) as applied to claim 14 above, and further in view of Casteel U.S. PGPub 2014/0285005 A1 (hereinafter Casteel).
Regarding Claim 16, The combined teaching of references Young, Barrios and Kurs discloses the claimed invention as stated above in claim 14.  Furthermore, Young teaches comprising providing a conduit for transmitting power from the vehicle to the wireless power charging arrangement (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical charging power to the lawn care equipment; however, the path of interest here is the low voltage alternating current supplied from the vehicle to the trailer via line 36, across the hitch 15, and from the trailer to the lawn care equipment via line 34.), the conduit further comprising a first conduit and a second conduit (Young, Fig. 1, Elements 24 and 28; Para. [0019]), the first and second conduits couplable to an inverter for converting the power (Young, Fig. 1, Element 19; Para. [0019], Lines 15-18) supplied from a vehicle during transporting of the trailer (Young, Fig. 1, Elements 22 and 36; Para. [0019], Lines 29-34. Young teaches multiple paths/conduits for providing electrical 
Casteel, however, teaches the first and second conduits couplable to an inverter for converting the power during transporting of the trailer from a first power standard to a second power standard (Casteel, Fig. 6, Element 52; Paras. [0036] and [0039]). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the term inverter, Young would inherently incorporate some type of conventional power converter commonly understood in the art.  The power converter/inverter taught by Casteel, for converting the power from DC to AC, teaches one of the many conventional inverter functions utilized in the art for converting power from one standard to another standard.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Casteel, to provide the charging power of Young.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young U.S. PGPub 2010/0187029 A1 (hereinafter Young) in view of Wiebe et al. U.S. PGPub 2006/0152040 A1 (hereinafter Wiebe), Barrios et al. U.S. PGPub 2017/0282855 A1 (hereinafter Barrios) and Kurs U.S. PGPub 2017/0053737 A1 (hereinafter Kurs).
Regarding Claim 20, Young teaches a transport trailer (Young, Fig. 1, Element 14; Para. [0018], Lines 13-24) for supplying electrical power to power equipment during transport (Young, Fig. 1, Element 16; Para. [0012], Lines 1-10, and Para. [0020], Lines 1-20. Where 
Wiebe, however, teaches the transport trailer (Wiebe, Fig. 1, Element 10; Para. [0031], Lines 1-3) comprising a floor panel (Wiebe, Fig. 4, Element 26; Para. [0035], Lines 1-2) coupled to a set of wheels (Wiebe, Fig. 6, Element 20; Para. [0033], Line 3) by an axle (Wiebe, Fig. 6, Element 18; Para. [0033], Line 2), a hitch (Wiebe, Fig. 3, Element 14B; Para. [0032], Line 11) coupled to the floor panel (Wiebe, Fig. 3, Element 26), the hitch for coupling the transport trailer to a vehicle (Wiebe, Fig. 1; Para. [0031], Lines 3-4). 
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to the common parts of the trailer, Young would inherently incorporate some type of conventional trailer configuration commonly understood in the art.  The details of the basic trailer configuration taught by Wiebe, teaches one of the many conventional 
The combined teaching of references Young and Wiebe discloses the claimed invention as stated above, but does not explicitly teach charging the power equipment wirelessly.
Barrios, however, teaches the wireless power charging arrangement (Barrios, Fig. 6; Para. [0030], Lines 9-21, “lawn maintenance equipment”, and Para. [0041], lines 17-21).
It would have been obvious to a person having ordinary skill in the art to understand that although Young is silent as to whether or not it uses wireless charging in the equipment charging methods, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios, for charging equipment on a trailer wirelessly, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Barrios, to provide a convenient and reliable method of charging for the equipment of Young.
The combined teaching of references Young, Wiebe and Barrios discloses the claimed invention as stated above, but does not explicitly teach the details of the inductive charging components.
Kurs, however, teaches the wireless power charging arrangement comprising a power transmitting pad (Kurs, Figs. 79 and 80; Paras. [0685] and [0698], “rubber mat”), wherein the power transmitting pad is integrated into a rubber mat (Kurs, Figs. 79 and 80; Paras. [0685] and 
It would have been obvious to a person having ordinary skill in the art to understand that although Young as modified by Barrios is silent as to the componentry of the wireless charging, Young would inherently incorporate some type of conventional charging circuitry commonly understood in the art.  The wireless charging method taught by Barrios and further explained by Kurs, for wirelessly charging mobile equipment on a floor mounted charger, teaches one of the many conventional battery charging methods utilized in the art for charging a battery of equipment.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Kurs, to provide a convenient and reliable method of charging for the equipment of Young.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.